                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

FLAT BRANCH MORTGAGE, INC.,                          )
a Missouri corporation,                              )
                                                     )
       Plaintiff,                                    )
                                                     )
      vs.                                            )      Civil Case No.______________
                                                     )
ADVANTAGE TITLE & ESCROW, LLC,                       )
                                                     )
       Defendant.                                    )
                                                     )
Serve Defendant at:                                  )
330 S. Walton Blvd, Suite 21                         )
Bentonville, Arkansas 72712                          )

                                         COMPLAINT

       Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Plaintiff Flat Branch Mortgage,

Inc., by and through its attorneys of record, brings its Complaint against the above-named

Defendant and states:

                                           PARTIES

       1.      Plaintiff Flat Branch Mortgage, Inc. (“FBMI”), is a Missouri corporation, in good

standing with the State of Missouri, and regularly conducts business in the State of Missouri.

       2.      Defendant Advantage Title & Escrow, LLC (“ATE”), is a limited liability company

organized under the laws of the State of Arkansas.

       3.      Service of process may be obtained upon ATE by serving its registered agent,

Pierce Firm, PLLC, at 2241 Green Acres Road, Fayetteville, Arkansas 72703.

                                JURISDICTION AND VENUE

       4.      FBMI maintains its principal place of business in the Western District of Missouri

at 101 S. Fifth Street, Columbia, Missouri 65201.




            Case 2:19-cv-04212-BCW Document 1 Filed 11/26/19 Page 1 of 6
       5.      ATE is a business entity performing business, escrow, and title services in the State

of Arkansas.

       6.      ATE communicated with FBMI and requested that FBMI take certain actions in the

state of Missouri.

       7.      As set forth below, ATE breached various contractual and other legal obligations

owed to FBMI.

       8.      The amount in controversy is more than $75,000.00.

       9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. Section 1332.

       10.     Venue is proper before this Court under 28 U.S.C. Section 1391(a).

                           GENERAL FACTUAL ALLEGATIONS

       11.     FBMI has a loan with a borrower named Estevan Carrillo (the “Borrower”), the

repayment of which is secured, in part, by a Deed of Trust encumbering property commonly

described as 1605 South K Place, Rogers, Arkansas 72756 (the “Property”).

       12.     The Borrower had entered into a contract to sell the Property, with a closing set for

on or before September 30, 2019.

       13.     ATE agreed to serve as the closing agent for the sale of the Property by the

Borrower.

       14.     On September 23, 2019, ATE sent FBMI a “Payoff Request Form,” and requested

that FBMI provide it with the payoff of the Borrower’s loan with FBMI.

       15.     ATE requested that FBMI deliver the loan payoff amount by e-mail communication

to Casey@goadvantagetitle.com.




                                                 2



            Case 2:19-cv-04212-BCW Document 1 Filed 11/26/19 Page 2 of 6
       16.     On September 23, 2019, at 4:28 p.m., FBMI sent the loan payoff amount via email

to Casey@goadvantagetitle.com.

       17.     The total loan payoff amount, as of September 23, 2019 and through September 30,

2019, is $171,969.16.

       18.     The loan payoff information and email sent by FBMI were received by ATE.

       19.     At some point after its receipt of this information, the FBMI payment instructions

were altered by ATE or by someone or some entity having access to ATE’s computer system.

       20.     The closing on the sale took place on or about September 30, 2019, and ATE sent

payment to some person or entity other than FBMI.

       21.     ATE performed the closing and escrow services in connection with the sale of the

Property, and employees and/or agents of ATE witnessed, notarized, and/or presided over the

closing.

       22.     Because FBMI did not receive the loan payoff payment, it did not release its Deed

of Trust encumbering the Property.

       23.     ATE contacted FBMI regarding the release of the Deed of Trust, and FBMI advised

ATE that it would not release the Deed of Trust until it had the proceeds in hand to pay and satisfy

the Borrower’s loan with FBMI.

       24.     ATE attempted to tell FBMI that on October 1, 2019, FBMI had advised ATE that

it had receive the loan payoff proceeds.

       25.     FBMI reviewed its call logs and determined that no such conversation had taken

place and that it had never received the loan payoff funds.




                                                 3



           Case 2:19-cv-04212-BCW Document 1 Filed 11/26/19 Page 3 of 6
          26.   Because of the lack of any apparent or actual events of default by the Borrower,

FBMI suspended all credit and late charges that would be due under the applicable loan documents.

          27.   ATE advised FBMI that it had contacted its insurers and was investigating this

matter.

          28.   Due to the lack of any progress and ATE’s continued failure to address this

problem, FBMI, through its legal counsel, sent a demand to ATE to resolve this matter on October

17, 2019.

          29.   On October 17, 2019, ATE advised FBMI that it was reviewing this matter with its

underwriter, the Springdale Police Department, its insurance carriers, and the FBI, and stated it

would advise FBMI once ATE had more information.

          30.   On November 7, 2019, FBMI, through its legal counsel, requested an update from

ATE.

          31.   Since October 17, 2019, ATE has failed to communicate with FBMI or to provide

the loan payoff proceeds as agreed to on September 23, 2019.

          32.   Since October 1, 2019, the Borrower has expressed frustration with the entire

process and with FBMI.

          33.   FBMI values its business reputation and cannot tolerate the filing of a complaint by

the Borrower, whether with a regulatory agency or a court of competent jurisdiction.

          34.   FBMI has performed a complete IT audit and has determined that its payoff

instructions and payment instructions were received by ATE.

          35.   ATE failed to properly perform the closing services and pay the payoff proceeds to

FBMI.



                                                 4



            Case 2:19-cv-04212-BCW Document 1 Filed 11/26/19 Page 4 of 6
                            COUNT I – BREACH OF CONTRACT

          36.   FBMI restates and incorporates by reference each and every allegation of

Paragraphs 1 through 35 above.

          37.   ATE offered to provide closing and escrow services to FBMI with respect to the

closing of the sale of the Property by the Borrower.

          38.   FBBMI accepted the offer of ATE to perform and provide closing and escrow

services with respect to the closing of the sale of the Property by the Borrower.

          39.   In serving as the closing agent, ATE agreed to properly close the transaction and to

remit the payoff amounts to FBMI.

          40.   ATE breached the agreement by failing to properly close the transaction and to

remit the payoff amounts to FBMI.

          41.   FBMI reasonably relied upon ATE’s agreements to comply with FBMI’s closing

and payoff payment instructions.

          42.   ATE’s breach of the closing instructions have caused FBMI to incur damages and

losses in an amount not less than $171,969.16.

          43.   FBMI requests its attorney’s fees and court costs incurred in connection with this

matter.

          Accordingly, Plaintiff Flat Branch Mortgage, Inc., prays for judgment against the

Defendant in the sum of $171,969.16, plus interest; for its costs incurred herein including, but not

limited to, attorney’s fees, court costs, and litigation expenses; and for such other relief the Court

deems just and proper.




                                                  5



            Case 2:19-cv-04212-BCW Document 1 Filed 11/26/19 Page 5 of 6
                                  COUNT II – NEGLIGENCE

       44.     FBMI restates and incorporates by reference each and every allegation of

Paragraphs 1 through 43 above.

       45.     ATE served as the closing agent for the sale of the Property by the Borrower.

       46.     ATE, as the closing agent, had the duty to perform the closing and escrow services

with reasonable care.

       47.     ATE breached its duties and obligations owed to FBMI, and further breached its

duties and obligations as defined by industry standards, federal, state, and common law.

       48.     ATE’s breach of its duties and obligations directly caused FBMI to suffer harm and

damages.

       49.     FBMI has been damaged in an amount not less than $171,969.16.

       Accordingly, Plaintiff Flat Branch Mortgage, Inc., prays for judgment against the

Defendant in the sum of $171,969.16, plus interest; for its costs incurred herein including, but not

limited to, attorney’s fees, court costs, and litigation expenses; and for such other relief the Court

deems just and proper.

                                                Respectfully Submitted,

                                                SIGMUND BROWNING, L.L.C.


                                          By:         /s/ Jonathan C. Browning
                                                Jonathan C. Browning         #52820
                                                305 East McCarty Street, Suite 300
                                                Jefferson City, Missouri 65101
                                                Telephone:     (573) 635-7699
                                                Facsimile:     (573) 635-7425
                                                E-Mail:        jbrowning@msblawfirm.com

                                                ATTORNEY FOR PLAINTIFF

                                                  6



           Case 2:19-cv-04212-BCW Document 1 Filed 11/26/19 Page 6 of 6
